Citation Nr: 0007680	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fibrocystic breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 through 
August 1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions rendered in 
1996 by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.

The Board initially notes that numerous attempts were made to 
schedule the veteran for a hearing before the RO and/or a 
member of the Board, with the most recent hearing having been 
scheduled in February 2000.  The record reveals that the 
veteran failed to appear for the hearing without filing a 
request for postponement of the hearing.  Accordingly, 
pursuant to 38 C.F.R. § 20.704(d) (1999), the veteran's case 
will be processed as though the request for hearing has been 
withdrawn. 

The veteran's representative appears to be claiming that 
there was clear and unmistakable error in the May 16, 1994, 
rating decision that denied service connection for 
fibrocystic breast disease.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the RO denied the 
veteran's request to reopen a claim of entitlement to service 
connection for breast disease.  The veteran was notified of 
the denial and of her appellate rights, but she did not file 
a timely notice of disagreement.

2.  The evidence associated with the claims file subsequent 
to the RO's May 1994 rating decision is significant when 
viewed in conjunction with the evidence previously of record, 
and it must be considered in order to fairly decide the 
merits of this claim.  

3.  Competent medical evidence shows that the veteran's 
current fibrocystic breast disease is the proximate result of 
treatment necessitated by her service-connected total 
abdominal hysterectomy.


CONCLUSIONS OF LAW

1.  The RO's May 1994 decision denying entitlement to service 
connection for fibrocystic breast disease is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
fibrocystic breast disease.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

3.  The veteran's reopened claim for service connection for 
fibrocystic breast disease is well grounded.  38 U.S.C.A. § 
5107(a).

4.  Fibrocystic breast disease is proximately due to or the 
result of the treatment of the veteran's service-connected 
total hysterectomy.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran requests the Board to reopen her claim for 
service connection for fibrocystic breast disease on the 
basis that she has submitted new and material evidence that 
well grounds her claim.  As a general rule, within one year 
from the date of mailing the notice of a rating decision, a 
notice of disagreement must be filed in order to initiate an 
appeal of any issue adjudicated by the RO.  38 U.S.C.A. § 
7105(a), (b)(1).  If a notice of disagreement is not filed 
within the prescribed period, the rating decision becomes 
final.  38 U.S.C.A. § 7105(c). 
Once a rating decision becomes final, absent submission of new 
and material evidence, the claim may not thereafter be 
reopened or readjudicated by the VA.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).  When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 F.3d at 
1363.  Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Historically, the RO denied the veteran's claim of 
entitlement to service connection for fibrocystic breast 
disease by rating decision dated May 1994.  The RO notified 
the veteran of this denial and of her appellate rights by 
letter dated May 1994.  The veteran did not submit a notice 
of disagreement pertaining to this denial, and the May 1994 
decision became final.  In order to reopen a claim, new and 
material evidence must have been presented or secured since 
the last final denial.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  Accordingly, the Board must determine whether new 
and material evidence has been received since the May 1994 
rating decision.  

The evidence available at the time of the May 1994 decision 
consisted of service medical records dated November 1979 
through August 1982; VA outpatient treatment records dated 
January 1990 through September 1993, and VA examination 
reports dated April 1991 and January 1994.  Collectively 
these records show that the veteran was not diagnosed with 
breast disease or fibrocystic breast disease during service.  
A May 1990 outpatient treatment record from the University of 
Kansas Medical Center reflects that the veteran reported a 
history of fibrocystic breast disease.  A VA bilateral 
mammogram dated January 1994 revealed a moderate amount of 
retained fibroglandular tissue with some ductal prominence in 
the retroareolar areas bilaterally.  In February 1994, the 
veteran underwent a biopsy of the left breast and was 
diagnosed with fibrocystic disease.  During an April 1994 VA 
rating examination, the veteran was diagnosed with 
fibrocystic disease of the breast bilaterally.  At that time, 
the VA examiner indicated that the development of fibrocystic 
disease of the breast is common after the age of 30.  The 
examiner further indicated that in this case, it was possible 
that the development of this condition was aggravated by the 
veteran's use of Premarin following her service-connected 
hysterectomy in 1984.  Based on these records, the RO 
concluded that the veteran's fibrocystic breast disease was 
not incurred in or aggravated by service and was not 
proximately caused by a service-connected disability. 

The evidence associated with the claims file since the RO's 
May 1994 rating decision consists of statements from the 
veteran dated December 1995, March 1996, September 1999 and 
October 1999; VA outpatient treatment records dated March 
1994 through December 1995; treatment records from the 
University of Kansas Medical Center dated January 1990 
through December 1995, and treatment records from W. Steven 
Long, M.D., F.A.C.S. submitted with waiver of RO 
consideration in October 1999.  

The evidence submitted subsequent to the May 1994 RO denial 
bears directly on the veteran's underlying claim.  
Collectively, the evidence shows that from March 1994 through 
March 1996, the veteran continued to experience breast pain 
and was noted to have fibrocystic breast disease.  In 
December 1995, Norman C. Estes, M.D., a physician with the 
University of Kansas Cancer Center indicated that he 
continued to treat the veteran for persistent breast pain.  
He opined that the Premarin the veteran was taking could be 
stimulating her breast pain.  He suggested that her dosage be 
reduced and ultimately discontinued.  In September 1999, the 
veteran underwent an excisional biopsy of the left breast and 
a subsequent partial mastectomy of the left breast.  These 
procedures were performed by Dr. Long.  In a letter submitted 
to the Board in September 1999, Dr. Long opined that he was 
in agreement with the opinion of Dr. Estes.  Specifically, he 
stated that he believes that the veteran's estrogen therapy 
necessitated by the veteran's complete hysterectomy is the 
direct cause of her current breast pain, tenderness and 
resulting fibrocystic breast changes.  Dr. Long further 
indicated that the veteran would ultimately be required to 
undergo a full mastectomy of the left breast.  

The Board concludes that this evidence is both new and 
material.  In this regard, the veteran's claim was previously 
denied by the RO on the grounds that there was no competent 
evidence of record establishing that the veteran's 
fibrocystic breast disease was incurred in service or was the 
proximate result of the use of replacement estrogen therapy 
necessitated by her service-connected hysterectomy in 
November 1984.  This evidence is new in that it was not 
before the RO in May 1994 and it is material in that it 
provides a potential causal link, or nexus between the 
veteran's current fibrocystic breast disease and her service-
connected hysterectomy.  This competent evidence was not 
available to the RO in May 1994.  The evidence is significant 
and must be considered in connection with evidence previously 
assembled to fairly decide the merits of this claim.  

In arriving at this conclusion, the Board notes that the RO 
considered and decided the veteran's claim using a different 
standard of review from that which was used by the Board.  
Specifically, the RO utilized the standard set forth in Evans 
v. Brown, 9 Vet. App. 273 (1996) and Manio v. Derwinski, 1 
Vet. App. 140 (1991), while the Board utilized the new 
standard established by Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  However, the Board concludes that, as the 
veteran has not been prejudiced by the Board's decision, 
there is no need to remand the claim to the RO for further 
consideration.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Having reopened the veteran's claim, the next question before 
the Board is whether the claim for service connection for 
fibrocystic breast disease is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  In addition, service connection 
may be established on a secondary basis for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(1999).  Any additional disability resulting from the 
aggravation of a nonservice-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 429, 448 (1995).  

The veteran claims that she is entitled to service connection 
for fibrocystic breast disease due to estrogen replacement 
therapy necessitated by her service-connected total abdominal 
hysterectomy.  Based on the evidence of record it is apparent 
that the veteran currently has fibrocystic breast disease.  
Further, the record contains several opinions linking her 
current fibrocystic breast disease to estrogen replacement 
therapy necessitated by the 1984 hysterectomy.  In an April 
1994 VA examination report, a VA examiner indicated that it 
was possible that the development of the veteran's 
fibrocystic breast disease was aggravated by the use of 
Premarin following her total hysterectomy.  In December 1995, 
Dr. Estes opined that he believed the veteran's use of 
Premarin was stimulating her breast pain.  Likewise, in a 
letter submitted to the Board in October 1999, Dr. Long 
indicated that he agreed with Dr. Estes' opinion and that he 
believed the veteran's estrogen therapy for complete 
hysterectomy is the direct cause of her breast pain, 
tenderness and fibrocystic breast changes.  The Board finds 
that the proffered evidence is sufficient evidence of a nexus 
between the veteran's service connected total abdominal 
hysterectomy and her current fibrocystic breast disease.  
Accordingly, a grant of service connection is warranted.


ORDER

Service connection for fibrocystic breast disease secondary 
to service-connected total abdominal hysterectomy is granted. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

